Citation Nr: 1726041	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  10-20 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for status post total right knee replacement.

2.  Entitlement to an evaluation in excess of 10 percent for status post left knee surgery with medial collateral laxity.  

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability, to include as secondary to service-connected status post total right knee replacement.  


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1975 to August 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Jurisdiction of the case is now before the RO in St. Petersburg, Florida.  

The Board remanded the issues on appeal in November 2012 and June 2016 to schedule the Veteran's Board hearing.  As the actions specified in the remands have been substantially completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

Pursuant to the Veteran's request, a hearing before a Veterans Law Judge was scheduled for January 2017.  He did not appear; thus, the request is thus deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

The Veteran is seeking higher evaluations for his service-connected status post total right knee replacement and status post left knee surgery with medial collateral laxity.  The Veteran last underwent a VA examination for his service-connected right and left knee disabilities in March 2008.  Considering the more than nine years since the last VA examination, the Board finds that the medical evidence is not sufficient upon which to decide the higher evaluation claims.  A remand is warranted for a new VA examination to ensure that the record contains evidence showing the current severity of the Veteran's service-connected status post total right knee replacement and status post left knee surgery with medial collateral laxity.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 C.F.R. § 3.326(a) (2016). 

Additionally, at the same March 2008 VA examination, the Veteran was afforded an examination of his claimed low back disability.  Upon examination, no pathology to render a diagnosis was found.  However, during the examination, the Veteran reported that he was totally disabled and was collecting Social Security Administration (SSA) disability benefits.  Presently, the record does not include any SSA records or any attempt to obtain those records.  Although the Veteran did not indicate for what disability he had been awarded SSA disability benefits, VA must request potentially relevant SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, as these records may provide evidence to substantiate the Veteran's service connection claim for a low back disability, on remand, the AOJ should request the Veteran's complete SSA disability benefits file, including all associated medical records.

Finally, the Veteran is also seeking service connection for PTSD.  For the same reasons discussed above, the Board finds that potentially relevant SSA records may exist that could substantiate the Veteran's service connection for PTSD.  Accordingly, a remand is required.  Furthermore, upon remand, the Veteran should be provided another opportunity to submit evidence to verify a stressor in connection with his PTSD claim, to include providing a completed VA Form 21-0871 (Statement in Support of Claim for PTSD).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's outstanding treatment records, to include mental health treatment records, for his service-connected right and left knee disabilities, low back disability, and mental health disorder that are not currently of record.  

2.  Contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including all associated medical records, and associate all records received with the claims file  

3.  Request that the Veteran provide additional information regarding his claimed stressors in connection with his PTSD claim, to include completing a VA Form 21-0871 (Statement in Support of Claim for PTSD).  Then, if the Veteran provides sufficient information to conduct a meaningful search, contact all appropriate sources and request that research be conducted to verify such stressors.  All efforts to perform the search must be documented and associated with the claims file.  

4.  After completing the above, to the extent possible, schedule the Veteran for a VA examination to determine the current severity of his service-connected status post total right knee replacement and status post left knee surgery with medial collateral laxity by an appropriately qualified examiner.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

All findings should be fully documented in the examination report.  

5.  Then, readjudicate the claims.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided a supplemental statement of the case.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




